ACCEPTED
                                                                                                                     14-14-00428-CV
                                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                                   HOUSTON, TEXAS
                                                                                                               1/30/2015 10:59:26 AM
                                                                                                                 CHRISTOPHER PRINE
                                                                                                                              CLERK

                                         CAUSE NO. 14-14-00428-CV
                                                            §                   IN THE FOURTEENTH
                                                                                        FILED IN
  IN THE INTEREST OF K.L.S.,                                §
                                                                                        14th COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
 A CHILD                                                    §                   COURT OF APPEALS
                                                                                        1/30/2015 10:59:26 AM
                                                            §                           CHRISTOPHER A. PRINE
                                                            §                    HOUSTON, TEXAS  Clerk



                  AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF
TO THE HONORABLE JUSTICES OF THE COURT:
          Patricia Surovik, Appellee, in the        above referenced cause, ﬁles       this,   her Agreed Motion

to Extend      Time to File Appellee’s Brief and would respectfully show the Court as follows:


          1.     This   is   an Appeal from a cause styled IN the Interest of K.L.S., a child; in the 3121“

District Court     of Harris County, Texas.

          2.     Appellant appealed this cause aﬁer the           trial   court denied his motion to modify

child support.

          3.       Appellant timely ﬁled his Notice of Appeal on          May 30, 2014.
          4.       The Clerk’s Record was ﬁled on July 9, 2014.

          5.       The Reporter’s Record was ﬁled on July         10, 2014.


          6.      Appellant ﬁled his Brief on October 3, 2014 and Appellee did not receive notice of

the ﬁling. Appellee            was made aware     that a brief   was   filed after   speaking with Appellant’s

Attorney, Joshua Clover, on January 20, 2015. Appellant’s attorney forwarded a copy’ of the

Appellant’s Brief on January 22, 2015.

          7.       Appelleerespectfully requests an extension of time of 30 days from January 30, 2015,

in   which to ﬁle her Brief as she was just notiﬁed of the ﬁling of Appellant’s Brief and needs adequate
time to prepare her       brief.


         8.        This   is   the ﬁrst extension of time to ﬁle her Brief sought    by Appellee   .
             This Motion      is   not made for purposes of delay, but so that justice       may be done.

             WHEREFORE, PREMISES CONSIDERED,                         Appellee prays that       this   Court grant

 this   motion for an extension of time.


                                                     Respectfully submitted,

                                                     ADAMS LAW FIRM
                                                     23501 Cinco Ranch Blvd        «




                                                     Ste H205
                                                     KATY, TX 77494




                                                                £»Q
                                                     Tel: (281)   391-9237
                                                     Fax: (281)391-0451




                                                         Sean R. Jos h lin
                                                         State Bar No. 4041215
                                                         s1j@1damslawﬁrm.com
                                                         Attorney for Appellee


                                       CERTIFICATE OF CONFERENCE
         I   certify that
telephone concerning this motion.           He indicated that   ht‘     with thi   ~
                            on January 20, 2015, I contacted opposing counsel, Joshua S. Clover, by



                                                     Sean R. Josephs          U
                                                                       ~~

                                          CERTIFICATE OF SERVICE
         I certify       copy of the above was served on each
                     that a true
accordance with the Texas Rules of Civil Procedure on
                                                                          attorn
                                                                                   ~   0 record or party in



                                                                          “
                                                     Sean R. Joseph on